Title: From Benjamin Franklin to Alexander Gillon or John Joyner, 28 June 1781
From: Franklin, Benjamin
To: Gillon, Alexander,Joyner, John


Sir,
Passy, June 28. 1781
The essential Interests of the United States making it absolutely necessary to retain the Money which had been ordered to America by the Conveance of your Ship, I am obliged hereby to desire that you would return the same, if already shipt to Messieurs Fizeaux Grand & Co., for which this shall be your Order and Justification. I have the honour to be &c
Commodore Gillon or his Absence to Capt. Joyner.
